Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (US 2015/0243544 A1) in view of Yin et al. (US 2012/0168895 A1).
Regarding independent claim 1: Alptekin teaches (e.g., Figs.1-11) a method comprising:
forming an opening ([0035]-[0036]: 211/212) in a first dielectric layer ([0035]: etching opening in dielectric layer 201), 

depositing a dummy layer ([0035]: 401) extending into the opening (211/212);
depositing an isolation layer ([0036]-[0037]: layer 501 functions as a barrier layer which help to isolate the underlying structure from metal diffusion; therefore, this meets the claim limitation because it isolate the metal from the underlying structure), 
wherein the isolation layer and the dummy layer comprise a dummy ring and an isolation ring (isolation layer 36 and dummy layer 401 are formed as a ring, from both sides of the trench 211/212), respectively, in the opening (trench opening 211/212);
filling the opening with a metallic region ([0037]: 601), wherein the metal region is encircled by the isolation ring (Fig. 6, [0037]);
etching the dummy layer ([0039]-[0040]: etching dummy material 401a to form opening 401b) to form an air spacer ([0039]-[0040]: 401b); and
forming a second dielectric layer ([0041]: 701) to seal the air spacer ([0041]-[0042]: sealed air spacer 401c). 
Alptekin does not expressly teach that a dummy silicon layer.
Yin teaches (e.g., Figs.5A-5B) a method comprising a dummy layer ([0072]: 588),
Wherein the dummy layer comprises silicon layer ([0072]: layer 588 is a dummy silicon layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Alptekin, the dummy silicon layer as taught by Yin, so as to be able to selectively etch the dummy layer with respect to the 
Regarding claim 6: Alptekin and Yin teach the claim limitation of the method of claim 1, on which this claim depends, 
wherein the underlying region comprises a gate electrode (Alptekin: [0032]: gate structures 131 and 141).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (US 2015/0243544 A1) in view of Yin et al. (US 2012/0168895 A1) as applied above and further in view of Ren et al. (US 2013/0298942 A1).
Regarding claim 2: Alptekin and Yin teach the claim limitation of the method of claim 1, on which this claim depends.
Alptekin as modified by Yin does not expressly teach that
the etching the dummy silicon layer is performed using a process gas comprising hydrogen (H2) and Nitrogen tri-fluoride (NF3).
Ren teaches (e.g., Figs. 1A-1B) a method comprising etching silicon layer ([0028] and [0032]),
wherein the etching of the silicon layer is performed using a process gas comprising hydrogen (H2) and Nitrogen tri-fluoride (NF3) ([0028] and [0032]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Alptekin as modified by Yin, the etching the silicon layer being performed using a process gas comprising hydrogen (H2) and Nitrogen tri-fluoride (NF3), as taught by Ren, so as to control the etching selectivity 
Regarding claim 3: Alptekin, Yin and Ren teach the claim limitation of the method of claim 2, on which this claim depends,
wherein a ratio of a first flow rate of H2 to a second flow rate of NF3 is higher than about 16 to about 5000 (Ren: [0028] and [0032]: NF.sub.3 at a flow rate of between about 1 sccm (standard cubic centimeters per minute) and 30 sccm, H.sub.2 at a flow rate of between about 500 sccm and 5,000 sccm). 
These flow rates overlap the ratio of flow rate of first flow rate of H2 to a second flow rate of NF3.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Alptekin as modified by Yin and Ren, and arrive at “a ratio of a first flow rate of H2 to a second flow rate of NF3 is higher than about 41” as this range has been determine to be a workable range to obtain predictable results of an etching process that is capable of removing the silicon layer as expected, with a great expectation of success; the specific ratio claimed would be optimized and appropriate for the particular method being used.

Regarding claim 4: Alptekin and Yin teach the claim limitation of the method of claim 1, on which this claim depends.
Alptekin as modified by Yin does not expressly teach that
the etching the dummy silicon layer is performed using a fluorine-based etching gas, and in the etching the dummy silicon layer, no metal fluoride is left on an exposed surface of the metallic region.
Ren teaches (e.g., Figs. 1A-1B) a method comprising etching silicon layer ([0028] and [0032]),
wherein the etching of the silicon layer is performed using a fluorine-based etching gas ([0028] and [0032]: NF3 is fluorine-based etching gas),
no metal fluoride is left on an exposed surface of the metallic region ([0028] and [0032]: all residue are removed, this means no metal fluoride residue is left).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (US 2015/0243544 A1) in view of Yin et al. (US 2012/0168895 A1) as applied above and further in view of Zhu et al. (US 2014/0131806 A1).
Regarding claim 7: Alptekin and Yin teach the claim limitation of the method of claim 1, on which this claim depends.
Alptekin as modified by Yin does not expressly teach that the depositing the dummy silicon layer comprises depositing an amorphous silicon layer.
Zhu teaches (e.g., Figs. 12-16) a method comprising depositing a dummy silicon layer ([0050] and [0053]: 110’ is silicon), 
wherein depositing the dummy silicon layer comprises depositing an amorphous silicon layer ([0050] and [0053]: 110’ is amorphous silicon).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Alptekin as modified by Yin, the dummy silicon layer comprising depositing an amorphous silicon layer, as taught by 
Moreover, the selection of a known material (amorphous silicon) based on its suitability for its intended use (used as mask in the gate sidewall region) supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“forming a metal-containing capping layer extending into the opening, wherein a portion of the metal-containing capping layer is over the dummy silicon layer; and
performing an annealing process to react the metal-containing capping layer with the underlying region, wherein the underlying region comprises a silicon-containing semiconductor material”.

Claims 8-20 are allowed.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“performing an anisotropic etching process on the dummy silicon layer and the isolation layer to reveal the semiconductor region to the opening,
 wherein a first remaining portion of the dummy silicon layer and a second remaining portion of the isolation layer, respectively are left in the opening;
depositing a metal-containing layer extending into the opening;
performing a silicidation process to react the metal-containing layer with the semiconductor region, so that a silicide region is formed; 
filling the opening with a metal region; and 
etching the dummy silicon layer”.

Claims 9-14 depend from claim 8, and therefore, are allowable for the same reason as claim 8.

Regarding claim 15: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“removing horizontal portions of the silicon layer and the second dielectric layer;
forming a silicide region at a bottom of the opening;
filling the opening with a metal region;
etching the silicon layer using an etching gas comprising hydrogen (            
                
                    
                        H
                    
                    
                        2
                    
                
            
        ) and nitrogen fluoride (            
                
                    
                        N
                        F
                    
                    
                        3
                    
                
            
        )  to form an air spacer, until the silicide region is exposed to the air spacer; and
depositing a third dielectric layer to seal the air spacer”.

Claims 16-20 depend from claim 15, and therefore, are allowable for the same reason as claim 15.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Applicant stated that the combination of Alptekin and Yin does not render obvious the limitation of etching the dummy silicon layer because Yin is using a CMP 
Examiner respectfully disagree with Applicant’s characterization of the Yin reference as only using a CMP process on the dummy silicon layer; in fact, Yin does subsequently remove the dummy silicon layer using an etch process selectively, see Yin reference ([0076] In FIG. 5e, the dummy spacers are removed selective to the CMP stop layer, the STI and the pad layer. This provides an opening above the active edge portions of the active device region).
Therefore, the motivation of selectively removing the dummy silicon layer is sound and reasonable. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,.
Depositing a dummy silicon layer and subsequently etching the silicon layer selectively is an obvious manufacturing process.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826